Citation Nr: 1453647	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied service connection claim for bilateral hand tremors and if so whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active duty from April 1996 to December 1996, January 2001 to April 2001 and April 2004 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on the Veterans Benefits Management System (VBMS) for this Veteran at this time.

The issue of service connection for bilateral hand tremors, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for bilateral hand tremors was last denied in an April 2008 decision of the RO which was not appealed.

2.  The evidence received since the April 2008 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for bilateral hand tremors.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for bilateral hand tremors.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the issue of entitlement to service connection for bilateral hand tremors is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In April 2008, the Veteran's claim for service connection for bilateral hand tremors was denied by the RO.  The Veteran did not file a notice of disagreement nor was new and material evidence submitted within one year of the decision.  Instead, the Veteran filed a new claim for service connection for his bilateral hand tremors in May 2010, more than a year following notice of the April 2008 decision.  Therefore, the April 2008 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim because there was no evidence that bilateral hand tremors condition progressed beyond its normal progression during active military service.  The RO also denied the Veteran's claim as there was no evidence that the condition incurred during inactive duty training or active duty for training.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after April 2008] evidence bears directly and substantially upon these matters. 

Since April 2008, the Veteran has submitted records from K.T., MD.  In a September 2004 treatment record, the Veteran reported that he had tremors since childhood but had significant hand tremors while performing a dental procedure in Afghanistan.  During the hearing, the Veteran reported that his hand tremors did not become significant until his first deployment to Germany in 1996.  In his substantive appeal, the Veteran reported that his tremors would worsen with stress of travel and lack of sleep.

This record suggests that the Veteran's tremors had worsened during his military service.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for bilateral heand tremors, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2014).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits.  The Board notes that service personnel records are being requested on remand, which may result in the applicability of 38 C.F.R. § 3.156(c) at a later date.  The Board has reopened the claim at this juncture to allow the scheduling of an examination on remand.  See 38 C.F.R. § 3.159(c)(4)(iii) (2014). 


ORDER

As new and material evidence has been received to reopen the claim of service connection for hand tremors, the appeal to this extent is granted.


REMAND

The Veteran testified that he had received disability benefits from the Social Security Administration (SSA) since 2006 because his hand tremors prevented him from working as a dentist.  No records from SSA are currently associated with the claims file.  As these records are relevant because they pertain to hand tremors, these records should be obtained and associated with the claims file.

The claims file shows that the address provided by the Veteran for N.Z., MD was incorrect.  The Veteran should be asked to provide the correct mailing address for N.Z., MD.

When the Veteran first filed a claim for service connection for hand tremors, he was provided a VA examination in January 2008.  The examiner opined that the essential tremor was less likely as not cause by or a result of the service-related toxin exposure.  The examiner did not provide an opinion as to whether the essential tremors were otherwise related to or began during the Veteran's military service.  The examiner also noted that his brother may have hand tremors as well.  As noted above, a private treatment record noted that the Veteran's hand tremors began during childhood but became significant during service.  The Veteran's enlistment examination was silent for any type of hand tremors.  For these reasons, the Board finds that an examination with a more comprehensive opinion is needed to decide whether the Veteran's hand tremors are related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records from SSA and associate them with the claims folder. 

2.  Ask the Veteran to provide the correct address for N. Z., MD, and explain that the prior address provided for N.Z., MD was incorrect.

3.  Obtain the Veteran's complete official military personnel file.  

4.  If the service personnel file does not show the dates of active duty service in Bosnia in 2000, 2001 or 2002, as reported by the Veteran, request verification of this period of service.  See July 2010 statement and BVA hearing transcript, p. 4.

5.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed hand tremors disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present hand tremors disability.  With respect to any currently present hand tremors disability, the examiner should provide responses for the following questions:

(a)  State whether the tremor disorder affecting the hands clearly and unmistakably (obviously, manifestly, and undebatably) pre-existed any period of active service.

(b)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during a period of active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

 (c)  If any responses above are negative, provide an opinion as to whether any currently diagnosed bilateral hand tremor disability at least as likely as not (a probability of 50 percent or greater) began in or is related to a period of active service, including as a result of exposure to toxins while serving in Afghanistan during his period of active service from April 2004 to July 2004.  The examiner should also address whether the Veteran, who served in the Persian Gulf, has an undiagnosed illness manifested by hand tremors.  

The examiner's attention is directed to the Veteran's assertions that hand tremors manifested and worsened while he was deployed to Germany in 1996, to Kosovo in 2001 (to the extent that a complaint was filed against him), to Bosnia (in 2000, 2001 or 2002-the agency of original jurisdiction was asked to obtain verification of this period of service on remand), and Afghanistan in 2004 (he reported that he was denied privileges and removed from the country before the end of his tour).  See Veteran's statement dated in July 2010, the notice of disagreement dated in October 2010, the substantive appeal dated in July 2012 and the August 2012 hearing testimony.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

6.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


